              Case 2:21-cv-00086-NBF Document 7 Filed 02/03/21 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF PENNSYLVANIA

    MAYA BEATTY,                                          :     CIVIL ACTION No. 2:21-cv-00086
                                                          :
         Plaintiff,                                       :
                                                          :     JURY TRIAL DEMANDED
    v.                                                    :
                                                          :
    CLINTON MOSLEY, JR.,                                  :
                                                          :
         Defendant.                                       :


DEFENDANT CLINTON MOSLEY, JR.’S ANSWER AND AFFIRMATIVE DEFENSES
                   TO PLAINTIFF’S COMPLAINT

         AND NOW comes Defendant, Clinton Mosley, Jr. (“Defendant”), by and through his

undersigned attorneys, and files the within Answer and Affirmative Defenses to the Plaintiff Maya

Beatty’s (“Plaintiff”) Complaint, and in support thereof states as follows:

                                                    PARTIES

         1.       Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 11 and therefore denies same.

         2.       Admitted.

         3.       Admitted.

                                              ALLEGED FACTS

         4.       Defendant denies the allegations in Paragraph 4.

         5.       Defendant denies the allegations in Paragraph 5. By way of further answer, to the

extent that the allegations in Paragraph 5 allege or imply any wrongdoing by Defendant, Defendant

denies any such allegations.



1
 Unless otherwise noted, all references to Paragraph numbers herein refer to the corresponding Paragraph in Plaintiff’s
Complaint.

                                                          1
            Case 2:21-cv-00086-NBF Document 7 Filed 02/03/21 Page 2 of 12




       6.       Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 6 and therefore denies same.

       7.       Defendant denies the allegations in Paragraph 7. By way of further answer, to the

extent that the allegations in Paragraph 7 allege or imply any wrongdoing by Defendant, Defendant

denies any such allegations.

       8.       Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 8 and therefore denies same.

       9.       Defendant denies the allegations in Paragraph 9. By way of further answer, to the

extent that the allegations in Paragraph 9 allege or imply any wrongdoing by Defendant, Defendant

denies any such allegations.

       10.      Defendant denies the allegations in Paragraph 10. By way of further answer, to the

extent that the allegations in Paragraph 10 allege or imply any wrongdoing by Defendant,

Defendant denies any such allegations.

       11.      Defendant denies the allegations in Paragraph 11. By way of further answer, to the

extent that the allegations in Paragraph 11 allege or imply any wrongdoing by Defendant,

Defendant denies any such allegations.

       12.      It is admitted only that Defendant has signed an Acknowledgment of Paternity. By

way of further answer, Defendant is without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in Paragraph 12 and therefore denies same. By way of

further answer, the Acknowledgment of Paternity is a written document that speaks for itself, and

reference thereto should be made for the precise language thereof. To the extent Paragraph 12

contains an incomplete and/or incorrect representation of the Acknowledgment of Paternity, said

allegations are denied.



                                                 2
         Case 2:21-cv-00086-NBF Document 7 Filed 02/03/21 Page 3 of 12




       13.     Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 13 and therefore denies same.

       14.     Paragraph 14 contains conclusions of fact and/or law to which no response is

required. To the extent a response is deemed to be required, said allegations are denied. By way

of further answer, Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 14 and therefore denies same. Defendant denies all

remaining allegations in Paragraph 14, and all allegations of wrongdoing.

       15.     Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 15 and therefore denies same.

       16.     Paragraph 16 contains conclusions of fact and/or law to which no response is

required. To the extent a response is deemed to be required, said allegations are denied. By way

of further answer, Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 16 and therefore denies same. Defendant denies all

remaining allegations in Paragraph 16, and all allegations of wrongdoing.

       17.     Paragraph 17 contains conclusions of fact and/or law to which no response is

required. To the extent a response is deemed to be required, said allegations are denied. By way

of further answer, Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 17 and therefore denies same. Defendant denies all

remaining allegations in Paragraph 17.

       18.     Paragraph 18 contains conclusions of fact and/or law to which no response is

required. To the extent a response is deemed to be required, said allegations are denied. By way

of further answer, Defendant is without knowledge or information sufficient to form a belief as to




                                                3
          Case 2:21-cv-00086-NBF Document 7 Filed 02/03/21 Page 4 of 12




the truth of the allegations in Paragraph 18 and therefore denies same. Defendant denies all

remaining allegations in Paragraph 18.

       19.     Paragraph 19, including subparagraphs (a) through (n), contains conclusions of law

to which no response is required. To the extent a response is deemed to be required, said

allegations are denied. By way of further answer, to the extent that the allegations in Paragraph

19, including subparagraphs (a) through (n), allege or imply any wrongdoing by Defendant,

Defendant denies any such allegations.

                                      COUNT I - BATTERY

       20.     Defendant incorporates the above Paragraphs of his Answer and Affirmative

Defenses as if set forth at length herein.

       21.     Paragraph 21 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       22.     Paragraph 22 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       23.     Paragraph 23 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       24.     Paragraph 24 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       25.     Paragraph 25 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       26.     Paragraph 26 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.




                                                 4
          Case 2:21-cv-00086-NBF Document 7 Filed 02/03/21 Page 5 of 12




       WHEREFORE, Defendant demands judgment in his favor dismissing the Complaint with

prejudice and without costs against him, judgment in his favor on each category of relief requested

in the Complaint, an award of his attorneys’ fees and costs, and such other and further relief as the

Court deems proper.

                                   COUNT II - NEGLIGENCE

       27.     Defendant incorporates the above Paragraphs of his Answer and Affirmative

Defenses as if set forth at length herein.

       28.     Paragraph 28 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       29.     Paragraph 29 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       30.     Paragraph 30 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       31.     Paragraph 31, including subparagraphs (a) through (e), contains conclusions of law

to which no response is required. To the extent a response is deemed to be required, said

allegations are denied.

       32.     Paragraph 32 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       33.     Paragraph 33 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       34.     Paragraph 34 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.




                                                 5
          Case 2:21-cv-00086-NBF Document 7 Filed 02/03/21 Page 6 of 12




       WHEREFORE, Defendant demands judgment in his favor dismissing the Complaint with

prejudice and without costs against him, judgment in his favor on each category of relief requested

in the Complaint, an award of his attorneys’ fees and costs, and such other and further relief as the

Court deems proper.

        COUNT III – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       35.     Defendant incorporates the above Paragraphs of his Answer and Affirmative

Defenses as if set forth at length herein.

       36.     Paragraph 36 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       37.     Paragraph 37 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       38.     Paragraph 38 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       39.     Paragraph 39 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       40.     Paragraph 40 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       41.     Paragraph 41 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       42.     Paragraph 42 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       WHEREFORE, Defendant demands judgment in his favor dismissing the Complaint with

prejudice and without costs against him, judgment in his favor on each category of relief requested



                                                 6
          Case 2:21-cv-00086-NBF Document 7 Filed 02/03/21 Page 7 of 12




in the Complaint, an award of his attorneys’ fees and costs, and such other and further relief as the

Court deems proper.

                   COUNT IV – FRAUDULENT MISREPRESENTATION

       43.     Defendant incorporates the above Paragraphs of his Answer and Affirmative

Defenses as if set forth at length herein.

       44.     Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 44 and therefore denies same.

       45.     Defendant denies the allegations in Paragraph 45. By way of further answer, to the

extent that the allegations in Paragraph 45 allege or imply any wrongdoing by Defendant,

Defendant denies any such allegations.

       46.     Defendant denies the allegations in Paragraph 46. By way of further answer, to the

extent that the allegations in Paragraph 46 allege or imply any wrongdoing by Defendant,

Defendant denies any such allegations.

       47.     Defendant denies the allegations in Paragraph 47. By way of further answer, to the

extent that the allegations in Paragraph 47 allege or imply any wrongdoing by Defendant,

Defendant denies any such allegations.

       48.     Paragraph 48 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       49.     Paragraph 49 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       50.     Paragraph 50 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.




                                                 7
          Case 2:21-cv-00086-NBF Document 7 Filed 02/03/21 Page 8 of 12




       51.     Paragraph 51 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       52.     Paragraph 52 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       53.     Paragraph 53 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       54.     Paragraph 54 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       55.     Paragraph 55 contains conclusions of law to which no response is required. To the

extent a response is deemed to be required, said allegations are denied.

       WHEREFORE, Defendant demands judgment in his favor dismissing the Complaint with

prejudice and without costs against him, judgment in his favor on each category of relief requested

in the Complaint, an award of his attorneys’ fees and costs, and such other and further relief as the

Court deems proper.

                                  AFFIRMATIVE DEFENSES

       In addition to the defenses and denials set forth above, Defendant asserts the following

affirmative and other defenses. In pleading these defenses, Defendant does not admit he bears the

burden of proof, production, or persuasion of such defenses. These defenses are based on the

claims as pled at this time and based on a limited investigation and limited discovery to date.

Defendant reserves the right to amend or add applicable defenses as his investigation and discovery

continues in this matter, or to address any amendments to the pleadings by any of the parties in

this matter.




                                                 8
            Case 2:21-cv-00086-NBF Document 7 Filed 02/03/21 Page 9 of 12




       1.       Plaintiff’s claims are barred, in whole or in part, for failure to state a claim upon

which relief can be granted.

       2.       Plaintiff’s claims are barred, in whole or in part, because Plaintiff has failed to

mitigate her alleged damages.

       3.       Plaintiff’s alleged damages are limited and/or barred by any release, set-off, or

reimbursement procured by Plaintiff.

       4.       For the purpose of preserving a defense, Plaintiff’s claims are barred by the

doctrines of waiver and/or estoppel, unclean hands, and laches.

       5.       Plaintiff’s claims for punitive damages are barred, in whole or in part, because

Defendant has no obligation to pay such damages, and/or because there is no factual or legal basis

for the imposition of punitive damages.

       6.       Plaintiff’s claims are barred by the applicable statutes of limitation.

       7.       Plaintiff’s claimed injuries and damages, if any, were caused in whole or in part by

her own actions, and Plaintiff’s claims are barred, in whole or in part, because Plaintiff voluntarily

participated in, consented to, and/or welcomed some or all of the alleged conduct.

       8.       Plaintiff’s claimed injuries and damages, if any, are barred, in whole or in part, by

her assumption of the risk and/or contributory negligence.

       9.       Plaintiff’s claimed injuries and damages, if any, were caused in whole or in part by

parties over whom Defendant had no right of control or legal responsibility.

       10.      Plaintiff’s claims are barred, in whole or in part, for lack of any cognizable injury

caused by the alleged conduct of Defendant.

       11.      Plaintiff is barred from recovery because any damages or injuries alleged by

Plaintiff, if any, were the result of new, independent, intervening, or superseding causes that are



                                                  9
            Case 2:21-cv-00086-NBF Document 7 Filed 02/03/21 Page 10 of 12




unrelated to Defendant. Any relation to or action on the part of Defendant was not the proximate

or producing cause of any damages or injuries alleged by Plaintiff.

       12.      Plaintiff is barred from recovery because Plaintiff has suffered no damages as a

result of any alleged act of Defendant and because Plaintiff has failed to exercise reasonable

diligence to mitigate her damages, if any.

       13.      The injuries or damages alleged by Plaintiff, if any, were the result of preexisting

conditions that are unrelated to any conduct of Defendant.

       14.      Defendant did not violate any duty to Plaintiff under common law, statute,

regulations, or standards.

       15.      Defendant denies that any of his actions were willful, malicious, wanton, or

reckless.

       16.      Defendant’s investigation is ongoing. Therefore, Defendant gives notice that he

intends to rely upon and invoke any other defenses he may discover during these proceedings, and

reserves the right to amend and/or supplement this Answer and Affirmative Defenses to include

any such defense(s).

       WHEREFORE, Defendant demands judgment in his favor dismissing the Complaint with

prejudice and without costs against him, judgment in his favor on each category of relief requested

in the Complaint, an award of his attorneys’ fees and costs, and such other and further relief as the

Court deems proper.




                                                 10
       Case 2:21-cv-00086-NBF Document 7 Filed 02/03/21 Page 11 of 12




Dated: February 3, 2021            Respectfully submitted,

                                   /s/ Jessica G. Lucas, Esquire
                                   Jessica G. Lucas, Esquire
                                   GORDON & REES LLP
                                   707 Grant Street, Suite 3800
                                   Pittsburgh, PA 15219
                                   (412) 577-7400
                                   PA ID No. 311280
                                   jlucas@grsm.com

                                   /s/ Andrew B. Brettler, Esquire
                                   Andrew B. Brettler, Esquire
                                   LAVELY & SINGER
                                   2049 Century Park East, Suite 2400
                                   Los Angeles, CA 90067
                                   (310) 556-3501
                                   Admitted Pro Hac Vice
                                   abrettler@lavelysinger.com


                                   Counsel for Defendant, Clinton Mosley, Jr.




                                     11
                            Case 2:21-cv-00086-NBF Document 7 Filed 02/03/21 Page 12 of 12




                                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                             WESTERN DISTRICT OF PENNSYLVANIA

                      MAYA BEATTY,                                     : CIVIL ACTION No. 2:21-cv-00086
                                                                       :
                           Plaintiff,                                  :
                                                                       :
                      v.                                               :
                                                                       :
                      CLINTON MOSLEY, JR.,                             :
                                                                       :
                           Defendant.                                  :


                                                   CERTIFICATE OF SERVICE

                           I hereby certify that on February 3, 2021, I electronically filed and served the foregoing

                  ANSWER AND AFFIRMATIVE DEFENSES upon all counsel and parties of record via the

                  Court’s Electronic Filing System.


                                                                    /s/ Jessica G. Lucas, Esquire
                                                                   Jessica G. Lucas, Esquire
                                                                   GORDON & REES LLP
                                                                   707 Grant Street, Suite 3800
                                                                   Pittsburgh, PA 15219
                                                                   (412) 577-7400
                                                                   PA ID No. 311280
                                                                   jlucas@grsm.com
                                                                   Counsel for Defendant, Clinton Mosley, Jr.




1229344/56281355v.1
